Case 21-50991-MFW Docs Filed 09/10/21 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

x
In re: , Chapter 11

Center City Healthcare, LLC d/b/a Hahnemann University : Case No. 19-11466 (MFW)

apis etal Jointly Administered

Debtors.

 

Center City Healthcare, LLC, Philadelphia Academic Health
System, LLC, St. Christopher’s Healthcare, LLC, Philadelphia
Academic Medical Associates, LLC, HPS of PA, L.L.C., SCHC
Pediatric Associates, L.L.C., St. Christopher’s Pediatric Urgent
Care Center, L.L.C., SCHC Pediatric Anesthesia Associates,
L.L.C., StChris Care at Northeast Pediatrics, L.L.C., TPS of PA,
L.L.C., TPS II of PA, L.L.C., TPS II of PA, L.L.C., TPS IV of
PA, L.L.C. and TPS V of PA, L.L.C.,
Plaintiffs,

v. Adversary Proceeding No. 21-50991 (MFW)
MBNF Investments, LLC, American Academic Health System,
LLC, Philadelphia Academic Health Holdings, LLC, Front Street
Healthcare Properties, LLC, Front Street Healthcare Properties II,
LLC, Broad Street Healthcare Properties, LLC, Broad Street
Healthcare Properties II, LLC, Broad Street Healthcare Properties
III, LLC, Philadelphia Academic Risk Retention Group, LLC,
Paladin Healthcare Capital, LLC, Joel Freedman, Stella
Freedman, Svetlana Attestatova, and Kyle Schmidt,

Defendants.

 

WAIVER OF SERVICE OF SUMMONS

TO: Center City Healthcare, LLC, et al.
c/o Saul Ewing Arnstein & Lehr LLP
Attn: Mark Minuti, Esquire.
P. O. Box 1266
1201 N. Market Street, Suite 2300
Wilmington, Delaware 19899

I, Svetlana Attestatova, acknowledge receipt of your request that I waive service of a summons and the
complaint in the above-captioned Adversary Proceeding pending in the United States Bankruptcy Court for the
District of Delaware, Adversary Proceeding No. 21-50991 (MFW) (the “Adversary Proceeding”).

I have also received a copy of the complaint in the Adversary Proceeding.

I agree to save the cost of service of a summons and the complaint in this Adversary Proceeding by not
requiring that I be served with judicial process in the manner provided by Rule 7004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

I understand that I will keep all defenses or objections to the lawsuit, the court’s jurisdiction, and the venue
of the action, but that I waive any objections to the absence of a summons or of service.

38949968.3 9/9/2]
Case 21-50991-MFW Doc8 Filed 09/10/21 Page 2 of 2

I also understand that I must file and serve an answer or a motion under Federal Rule 12 made applicable to
this proceeding by Bankruptcy Rule 7012, at least, within 60 days from 4 \4 | 202), the date when this request was
sent. If I fail to do so, a default judgment will be entered against me.

a4 | 2024 Not use ll acc eae

Date Ms. Svetlana Attestatova

Paladin Healthcare Capitel-bLC—
322-N-Paeifie-Const Hiol Swite-900
ElSegundo,CA-9024_.

38949968.3 9/9/21

ie

 
